Citation Nr: 1325402	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-37 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, which was held at the RO.  A complete transcript of the proceedings is of record.

The issues of entitlement to service connection for type II diabetes mellitus, anxiety, panic attacks and depression, sleep apnea, and hypertension have been raised by the record (see October 2012 claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

A remand is required in this case to assist the Veteran with his claim.  Specifically, the last comprehensively evaluated was dated in October 2007, almost six years ago.  It is unclear from his hearing testimony whether his disability has increased in severity since the last VA examination.  When questioned, his answer was unresponsive in that he simply spoke of his symptoms when asked whether his PTSD had worsened over the years.  

However, the Veteran has asserted short-term memory loss but the October 2007 examiner identified no evidence of memory impairment.  This suggests that his symptoms are worse.  Moreover, the October 2007 examiner asserted that the Veteran suffered from an antisocial personality disorder yet did not attempt to differentiate the symptoms attributable to PTSD and those attributable to a personality disorder.  In addition, in order to ensure that the record is complete, the most current VA clinical records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Albany VAMC for the period from June 2009 to the present, and from Bay Pines Healthcare System for the period from August 2009 to the present.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If there are no records available, that should be noted in the claims file.

2.  Schedule the Veteran for an examination to determine the current severity of his PTSD.  

In connection with the examination, all pertinent documents in the claims file should be reviewed, and the examiner must indicate whether such review took place.  A rationale for the examiner's opinions and conclusions should be provided.

The examiner is asked to distinguish between symptoms attributable to a personality disorder and those attributable to PTSD if such a distinction is possible.  Next, the examiner should assess the current severity of the Veteran's PTSD, to include the appropriate global assessment of functioning (GAF) score and an assessment of the Veteran's occupational and social impairment due to his PTSD.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit requested remains unfavorable to the Veteran, issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  

An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


